Name: Commission Regulation (EEC) No 2967/88 of 27 September 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 10 Official Journal of the European Communities 29 . 9 . 88 COMMISSION REGULATION (EEC) No 2967/88 of 27 September 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 30 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1988 . For the Commission S COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 17 . 12. 1987, p . 19 . 29 . 9 . 88 Official Journal of the European Communities No L 269/ 11 ANNEX Code CN code Description - Amount of unit values per 100 kg: net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 1 8,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 40,73 1 768 323,73 84,37 287,20 6 841 31,49 63 030 95,13 26,96 1.30 0703 10 19 Onions (other than sets) 10,05 436 79,92 20,83 70,90 1 689 7,77 15 562 23,48 6,65 1.40 0703 20 00 Garlic 142,85 6 202 1 135,32 295,91 1 007,20 23 992 110,44 221 043 333,63 94,56 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 140,27 6 120 1 109,52 292,45 985,60 23 439 108,69 215 776 330,18 91,32 1.100 ex 0704 90 90 Chinese cabbage 18,55 809 146,74 38,67 130,35 3 100 14,37 28 538 43,67 12,07 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 95,81 4 182 763,55 199,48 676,47 15975 74,39 147 960 225,22 61,96 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 14,33 1.140 ex 0706 90 90 Radishes 81,67 3 549 650,28 169,17 575,37 13 746 63,10 126 513 190,91 53,97 1.150 0707 00 1 1 0707 00 19 Cucumbers 41,87 1 818 331,05 86,98 293,34 6 965 32,43 64 560 97,73 27,85 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) . 299,96 13 024 2 383,84 621,33 2 114,84 50 376 231,90 464 128 700,54 198,54 1.170 . 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 39,57 1 721 315,31 82,07 278,94 6 630 30,66 60 972 92,69 26,08 1.180 ex 0708 90 00 Broad beans 48,85 2 122 387*72 101,69 343,94 8 151 38,04 75 454 113,88 32,05 1.190 0709 10 00 Globe artichokes 82,78 3 596 657,05 172,33 582,85 13 814 64,46 127 867 192,99 54,32 1.200 1.200.1 ex 0709 20 00 Asparagus :  green 753,16 32 702 5 985,49 1 560,07 5 310,05 126 489 582,28 1 165 360 1 758,97 498,52 1.200.2 ex 0709 20 00  other 184,28 8 005 1 457,02 382,82 1 291,06 30 656 142,74 284 144 430,16 122,61 1.210 0709 30 00 Aubergines (egg-plants) 52,81 2 295 420,55 109,41 372,1 1 8 890 40,81 81 820 123,46 34,90 1.220 ex 0709 40 00 Celery stalks and leaves 73,33 3 187 578,02 152,13 512,77 12 178 56,65 112 937 171,54 49,10 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 42,58 1 848 338,39 88,19 300,20 7 151 32,91 65 884 99,44 28,18 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21,40 1.260 0709 90 70 Courgettes 43,72 1 899 345,70 90,83 306,32 7 273 33,86 67 417 102,06 29,09 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 70,52 3 061 560,43 146,07 497,19 11 843 54,52 109 115 164,69 46,67 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 35,36 1 535 281,07 73,25 249,35 5 939 27,34 54 724 82,59 23,41 2.30 ex 0804 30 00 Pineapples, fresh 57,44 2 494 456,56 118,99 405,04 9 648 44,41 88 891 134,17 38,02 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 182,07 7 905 1 446,99 377,14 1 283,70 30 578 140,76 281 726 425,23 120,51 2.50 ex 0804 50 00 Guavas and mangoes, fresh 150,78 6 546 1 198,28 312,32 1 063,06 25 322 116,57 233 302 352,14 99,80 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 29,72 1 297 236,91 61,89 209,89 4 956 23,08 45 908 69,88 19,22 No L 269/ 12 Official Journal of the European Communities 29 . 9 . 88 Code CN code Description Amount of unit values per 100 kg net 1 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 080510 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins  Others 50,76 33,01 2 204 1 433 403,40 262,38 105,14 68,39 357,88 232,77 8 524 5 544 39,24 25,52 78 541 51 086 118,54 77,10 33,59 21,85 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) 59,57 78,69 71,31 64,87 50,11 155,28 44.25 59,72 51,08 17,68 25,50 60,24 35,04 43.26 2 591 3 421 3 113 2 817 2 176 6 742 1 921 2 593 2218 768 1 107 2615 1 521 1 878 474,63 622,78 568.29 515,59 398.30 1 234,04 351,67 474,65 405,97 140,56 202,72 478,76 278,49 343,83 123,55 163,47 148,47 134,38 103,81 321,64 91,66 123,71 105,81 36,63 52,83 124,78 72,58 89,61 419,88 551,03 503,48 457,41 353,36 1 094,78 311,98 421,09 360,16 124,70 179,84 424,74 247,06 305,03 9 981 13 075 1-1 890 10 895 8 417 26 078 7 431 10 030 8 579 2 970 4 284 10 117 5 885 7 266 46,15 60,91 55,37 50,15 38,74 120,05 34,21 46,17 39,49 13,67 19,72 46,57 27,09 33,44 91 780 121 107 110 122 100 385 77 549 240 264 68 469 92 414 79 043 27 368 39 469 93 214 54 222 66 944 139,52 184.29 167,62 151,51 117,05 362,65 103,34 139,48 119.30 41,30 59,57 140,69 81,84 101,04 39,26 52,32 46,11 42,94 33,17 102,78 29,29 39,53 33,81 11,70 16,88 39,87 23,19 28,63 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) 31,51 119,73 74,78 62,60 70,84 74,37 203,24 115,60 1 376 5 203 3 250 2 731 3 076 3 231 8 873 5019 251,17 943,71 589,39 495,21 563,02 588,08 1 619,68 918,71 65,62 248,38 155,13 130,52 146,74 154,51 423,16 239,45 222,52 837,19 522,86 439,90 499,48 521,09 1 434,97 815,04 5 255 19 882 12417 10 461 11 898 12 373 33 887 19414 24,47 92.50 57,77 48.51 54,77 57,61 157,81 89,37 48 671 184 388 115 159 96 306 109 618 114 685 313 859 178 871 74,08 280,06 174,91 147,36 165,45 173,62 477,74 269,98 20,38 80,17 50,07 40,75 46,89 49,49 131,44 76,51 2.230 2.240 2.250 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Pomegranates Khakis Lychees 99,96 50,00 259,53 4 340 2 173 11 278 794,41 395,68 2 066,46 207,05 103,86 537,59 704,76 350,09 1 828,41 16 788 8 307 43 683 77,28 38,70 200,54 154 670 76 945 402 032 233,45 117,09 606,67 66,16 33,24 171,50